DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed on 02/18/2022 has been entered. 
The objections of claim 8 are withdrawn in view of the amendment.
The rejection of claims 1-14 under 35 U.S.C 101 is maintained.
Claim 8 is amended.
Claims 1-14 are pending of which claims 1 and 8 are independent claims.

Response to Arguments
The applicant's arguments filed on 02/18/2022 regarding claims 1-14 have been fully considered but they are not persuasive.  

Regards to Applicant’s argument to 35 USC § 101 that:
"assigning an error value to encrypted data; and performing a homomorphic operation for an approximation function, which is obtained by approximating a target function, by using, as an input value, the encrypted data to which the error value is assigned" is additional elements that integrate the judicial exception into a practical application because the instant application improves the accuracy of the homomorphic operation and increase the computational efficiency at the same time even with the use of 
Further, applicant argued that “a combination of "assigning an error value to encrypted data and performing a homomorphic operation for an approximation function, which is obtained by approximating a target function, by using, as an input value, the encrypted data to which the error value is assigned is an unconventional way which provides an "inventive concept" (Step 2B)”, examiner respectfully disagree because without explicit details of “assigning” and “target function”, the stated claim limitations are considered as pure mathematical calculations.
Therefore, independent claims 1 and 8 are rejected under 35 USC § 101.
Dependent claims  2-7 and 9-14 are also rejected without additional elements to an abstract idea.

Regards to Applicant’s argument to 35 USC § 102 A:
Applicant argues (see page 9-10) regarding claims 1 and 8 and the limitation of “assigning an error value to encrypted data” that “a message (i.e., plaintext) to be encrypted includes an error. That is, according to Cheon, an error is assigned to a message to be encrypted, not a homomorphic encryption (i.e., encrypted data) already generated by encrypting a message”, Examiner acknowledged Applicant’s perspective but respectfully disagrees because the claim doesn’t explicitly specify the algorithm for assigning an error to the encrypted data and also how the encrypted data is obtained. Therefore, it’s broadly interpreted that the encrypted data contains the error data as rejected in Cheon paragraph [0123] and [0051].
Applicant further argues (see page 10-11) regarding claims 1 and 8 and the limitation of “performing a homomorphic operation for an approximation function, which is obtained by approximating a target function, by using, as an input value, the encrypted data to which the error value is assigned” that “a homomorphic encryption for an approximate message is linearly transformed and the linearly transformed homomorphic encryption may be approximately modulus operated by using a multi-degree polynomial. Here, as noted above, the homomorphic encryption for an approximate message is not encrypted data to which an error is assigned. That is, Cheon uses, as an input value, encrypted data generated by linear transformation after encrypting a plaintext message with an error, rather than 
Therefore, claims 1 and 8 are rejected.  Dependent claims 2-7 and 9-14 are also rejected for reasons similar to claims 1 and 8.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding to Claim 1:
First, Claim 1 is directed to a method. Therefore, the claimed invention falls into one of the four statutory categories.
Second, claim 1 is analyzed for its underlying inventive concept:
Step 2A Prong One: 

Step 2A Prong Two:
This judicial exception is not integrated into a practical application. the claim doesn’t recite additional elements. The claim is directed to an abstract idea.
Third, Step 2B: claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim 1 is not patent eligible.

Regarding to Claim 8: the claim is directed to an apparatus claim with one or more processors and memory for performing the method claimed in claim 1. Since the additional elements “processors and memory” are generic computer components, it doesn’t integrate the abstract idea into a practical application and are sufficient to amount to significantly more than the judicial exception. Therefore, the claim 8 is not patent eligible for reasons similar as claim 1.

Regarding to claims 2-7 and 9-14, each additional element is an abstract idea that further define the mathematical operation. Therefore, the claims 2-7 and 9-14 are not patent eligible for reasons similar as claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4, 6, 8-11 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cheon et al . (Pub. No.: US 2020/0228307, hereinafter Cheon).
Regarding claim 1: Cheon discloses A method for performing an operation, comprising:
assigning an error value to encrypted data (Cheon - [0123]: a homomorphic encryption for an approximate message including an error is linearly transformed at operation S510. See also [0051]); and
performing a homomorphic operation for an approximation function (Cheon - [0127]: When an approximate modulus operation is completed, the homomorphic encryption that was approximately modulus operated is linearly transformed in a form of encryption at operation S530), which is obtained by approximating a target function, by using, as an input value, the encrypted data to which the error value is assigned (Cheon - [0126]: the linearly transformed homomorphic encryption may be approximately modulus operated by using a multi-degree polynomial set such that input values within a predetermined range are approximate to an integer point). 
Regarding claim 2: Cheon discloses wherein the approximation function is a function obtained by approximating the target function by an nth order (where n is a natural number greater than or equal to 1) polynomial (Cheon - [0128]: an approximate modulus operation is performed through a multi-degree polynomial calculated by a characteristic of a homomorphic encryption).
Regarding claim 3: Cheon discloses wherein the encrypted data is data encrypted using a homomorphic encryption algorithm that supports at least one of a homomorphic operation for multiplication and a homomorphic operation for addition (Cheon - [0102]: the processor 450 may perform an operation such as an addition and a multiplication for a homomorphic encryption while the homomorphic encryption is maintained in an encrypted state), and 
wherein the performing of the homomorphic operation comprises performing the homomorphic operation for the approximation function by using at least one of the homomorphic operation for multiplication and the homomorphic operation for addition (Cheon - [0164]: For an approximate modulus operation, in order to operate a sine function in a homomorphically encrypted state, it is important to express the function as an addition and a multiplication in a given range [−K, K]). 
Regarding claim 4: Cheon discloses wherein the assigning of the error value comprises assigning the error value to the encrypted data by adding the error value to the encrypted data (Cheon - [0108]: The operation result encryption 30 may include an approximate message area 31 including the operation result m3+e3 between each approximate message). 
Regarding claim 6: Cheon discloses wherein the assigning of the error value comprises assigning the error value to the encrypted data by multiplying the encrypted data by the error value (Cheon - [0100]: the processor 450 may convert the message into a polynomial in a form which can encrypt the plurality of message vectors in parallel, and then multiply the polynomial with the scaling factor and perform homomorphic encryption)
Regarding claims 8-11 and 13: Claims are directed to apparatus claims and do not teach or further define over the limitations recited in claims 1-4 and 6. Therefore, claims 8-11 and 13 are also rejected for similar reasons set forth in claims 1-4 and 6. 

Allowable Subject Matter
Claims 5, 7, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if the 101 rejection, set forth in this Office action, are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for allowance will be furnished upon allowance of the application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheon et al. (Pub. No.: US 2019/0363871) - Terminal device performing homomorphic encryption, server device processing ciphertext and methods thereof 
Mohassel et al. (Pub. No.: US 2020/0242466) - Privacy-preserving machine learning  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437